Citation Nr: 0214858	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-10 189	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
January 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
decision by the RO which denied basic eligibility for VA 
nonservice-connected pension benefits.



FINDINGS OF FACT

1.  The veteran served on active duty from April 1983 to 
January 1984.

2.  The veteran did not serve during a period of war.


CONCLUSION OF LAW

The veteran does not meet the requirements for basic 
eligibility to receive VA nonservice-connected pension 
benefits. 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 
3.3 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the criteria to substantiate his claim 
for nonservice-connected pension. The veteran was given a 
letter in February 2000 which informed him that his claim for 
nonservice-connected pension was denied.  The veteran was 
also issued a statement of the case in October 2001.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claim.  Thus, under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the claim 
at this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The veteran contends entitlement to pension benefits.  In 
support of his claim he has submitted medical records and 
reports from the Social Security Administration showing that 
he is unemployable due to various physical and mental 
disability.  Pertinent VA law and regulations provide that 
the Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits.  Service requirements are met 
if the veteran served: (1) in the active military, naval, or 
air service for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service- connected disability; (3) 
for a period of ninety days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(a)(j) (West 1991); 38 C.F.R. § 3.3 (2001).

Thus, as a threshold requirement for the award of pension 
benefits, the veteran must demonstrate that he served during 
a period of war.  The veteran had active military service 
from April 1983 to January 1984, well after the Vietnam War 
which ended in May 1975, and well before the Persian Gulf 
War, which began on August 2, 1990.  38 C.F.R. § 3.2.  All of 
the veteran's service was peacetime service.  Thus, he does 
not meet the service requirements for pension benefits.  
Given the foregoing, there is no legal basis for the grant of 
pension benefits, and the Board therefore does not have to 
reach a conclusion as to whether the veteran's disabilities 
would preclude him from all forms of substantially gainful 
employment consistent with his age, education and work 
experience.  Given that there is no legal basis for this 
claim, the veteran's claim must be denied.  Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

